EXHIBIT 10.39

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Beginning in 2007 and until further notice, each of the non-employee directors
of Monogram Biosciences, Inc. shall receive an annual retainer of $20,000, paid
in equal quarterly installments, a fee of $2,000 for each Board of Directors
meeting attended in person, a fee of $500 for each Board of Directors meeting
attended by phone and a fee of $500 for each committee meeting attended by
committee members. In addition, the chair of the Audit Committee will receive an
annual retainer of $10,000 and the chair of the Compensation Committee will
receive an annual retainer of $5,000.